Citation Nr: 1433292	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether an overpayment in VA disability compensation in the amount of $10,392.00, was validly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1985. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 administrative decision issued by the VA Regional Office (RO) in Pittsburgh, Pennsylvania, which determined that an adjustment in the Veteran's compensation benefit had created an overpayment of $10,392.00.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2009, the RO sent the Veteran a letter, as well as a VA Form 21-686c (Declaration of Status of Dependents), advising him that as he was receiving additional compensation for his wife and daughter, his continued entitlement for such benefit had to be verified.  He did not respond.  

In December 2009, the RO informed the Veteran that his wife and daughter were being removed from his award and that his compensation benefit was being reduced, effective from March 1, 1999.  Subsequent to this determination, the VA Debt Management Center in St. Paul, Minnesota, informed the Veteran that an adjustment in his benefits had created an overpayment of $10,392.00, and of his rights with regard to repayment and waiver.  

In April 2010, along with his notice of disagreement with the December 2009 decision, the Veteran submitted a VA Form 21-686c, indicating that he was no longer married, and copy of his divorce decree.  He did not list his daughter as a dependent, but in subsequent correspondence indicated that she was his biological child and that he continued to provide support to her.  

Thereafter, the Veteran's award was readjusted to add his ex-spouse from March 1, 1999 and then to remove her beginning February 1, 2008, the first day of the month following his divorce.  He was also informed him that his daughter had not been added back to the award as he had not furnished a completed VA Form 686c for her.

The Veteran's Virtual VA file includes a December 5, 2013, VA correspondence acknowledging the Veteran's submission of a VA Form 21-686c, as well as a VA Form 21-674, (Request for Approval of School Attendance), in April 2012.  Based on these documents, his award was further readjusted to add his daughter as a minor child from March 1, 1999, to add her as school child beginning February 1, 2010, and then to remove her from the award, effective July 1, 2014.  However, neither of the documents is of record, and are not available for the Board's review.  A remand is thus warranted so that this relevant evidence may be associated with the claims file.

The December 2013 correspondence raises the possibility that the previously created overpayment has been resolved in the Veteran's favor because of this newly submitted information.  While this would render the appeal moot and subject to dismissal, it is not clear from the December 2013 correspondence what the current posture of the appeal is.  While in remand status, an effort should be made to determine if any amount of overpayment continues to exist.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all documents pertinent to the overpayment claim that are not associated with the paper or virtual claims file to include, but not limited to, the Veteran's April 2012 VA Form 21-686c and VA Form 21-674, as referenced in the December 2013 letter to the Veteran.  These documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  The AOJ should then verify through appropriate channels (e.g., Debt Management Center) the amount of any remaining debt in this case.  

3.  Ascertain from the Veteran whether the AOJ's actions in adding his ex-wife and daughter back to his award, effective March 1, 1999 as well as adding his daughter as a school child, effective January 27, 2010, fully satisfy his appeal.  

4.  If any overpayment continues to exist readjudicate the claim on appeal.  If the benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

